Title: William Duane to Thomas Jefferson, 17 August 1810
From: Duane, William
To: Jefferson, Thomas


          
            Dr & Respected Sir,
            Phila Aug. 17. 1810
          
          I have had the satisfaction to receive your very kind letter of the 12 instant.  It is singular enough that I should have before me at the moment, a history of England in 4to, which I take to be the same which you mention.  Several years ago you mentioned the same book to me, and through Mr G. Erving then in London I obtained the book before me.  Having just completed my Military Dictionary this day, I was turning over in my mind what book to put in hand; and I took this to look at it and give it a perusal in the intervals of my ordinary occupations. The book before me makes exactly 834 pages, and down to 1801. The last paragraph begins thus—“The master of his majesty’s hunt prepared,” &c the 551st page closes with The Bill of Rights & 552 begins Eara IV cap. 1. with William & Mary. I am thus particular, that you may be able to determine whether it is the same work or not; as it is my fixed purpose to print it.
          The other work which you are so good as to mention, if sent on, I can have put into hand immediately; there is no difficulty in obtaining good translators here at present, and I will accept it with great satisfaction, and send you the proofs as you propose. I contemplated writing to you frequently, but having heard of your desire to be retired, and it was reported that you even wished to remove to another part of Virginia, I concluded upon denying myself the grateful feelings which writing to or thinking of your generous and unabating friendship always produces rather than be one among the intruders upon your tranquillity. The paper I sent you and the perilous character of the times overcame my scruples. I shall not say any thing to you on political affairs, for the same reasons that I have not before written you; and pursuing the same principles and preserving under a more prosperous state of my personal affairs that independence which I maintained when in circumstances heavily embarrassed; I shall with the best capacity and the most steadfast purpose in my humble province do every thing in my power for the good of my country. If I mistake, as on some occasions I have done, it will be only to discover the error and I shall not be too proud nor so dishonest as not to correct it.
          You may remember that I once proposed printing your Notes—I hold myself bound by that promise, and am now ready for it. If the Book (Baxters Hume) be the same that I have got, I shall be able to put it to press very soon; paper must be had in advance, and that requires at least two months preparation.
          The work from the French, I could go on with instantly having now only an Edition of Lind on Warm Climates, at press, to fill up the intervals of my military Dictionary, which last being finished leaves me at liberty to go on with another. You have seen I make no doubt David Williams Lectures upon Montesquieu, from where indeed I first learned to think of Montesquieu, as your commentator seems to think.—
          There is another circumstance upon which I meant to write you on some day—It was mentioned to me, that on your passage thro’ this city several years ago, Dr Franklin put into your hands a manuscript, entreating you to keep it, and as the fittest person to trust it to; that you returned it, and it was put into your hands again; but that on the death of that Great man, you conceived yourself bound to put the Manuscript in the hands of Mr Temple Franklin as his Grandfathers legatee; and thus it is lost to the world, unless a copy of it was preserved by you for posterity; it was suggested to me that this was the case; from what I learn of Mr T.F.’s course in Paris, there appears to me no hope of the most valuable part of the Doctors writings ever appearing; and it would be at least useful, if no copy exists, to be certain that this anecdote is truly stated. I have obtained from the venerable Chas Thomson, the Journals of Dr F. Mr Adams, and Mr Jay; but Mr Adams’s late publications show how scanty his officially registered journal was. I was promised some more but although I have kept the Edition back now 18 months, with 4 volumes already printed ready for delivery, under expectation of gaining more materials for the biography, I have been disappointed perhaps you may possess fragments concerning him epistolary or otherwise that at a favorable moment you might oblige me with. I should have paid you my respects personally long since had I not determined to consider your resolutions in preference to my own wishes.
          I understood you intimated to some friend that there was antimony some where in your neighborhood, and that Mr Thos M Randolph had also mentioned it—Independent of my solicitude to see the art of type founding flourish; I have thought of making a type founder of Benj. F. Baches second son—who we here call from his remarkable likeness to his G. Gr. father—little Dr Franklin; the boy has all the acuteness and expansion of mind of the original; I have not been indifferent to keep the spark within him alive to all that is good and I derive unutterable delight to see the little flock mingled with my own rising above adversity and expelling the clouds with which the Aurora was surrounded when we met. The Eldest son of Benjamin who has finished with eclat, distinguished above his compeers, the collegiate Education which is acquired in our miserable university, is as fine a young man and as virtuous as any in the country; he is already as tall as his father, possesses all his sedateness and virtue I believe him as innocent of every kind of vice as a child of four years old. I am yet undetermined what course to put into—he is at present going through a course of historical reading, in which I have been his pilot, and geographer, and annotator. The other two boys of Benj. are equally promising
           The Pestalozzi system proceeds with effect that will render it indistructible and get it but once into general use—there is an end to error. Mr Neef who conducts it seems as if there had been some particular providence to prepare him for an undertaking so immensely important and requiring so many qualities of head and heart to fit him for it—I have a little fellow of 5½ years old with him, who already confounds me. I apprehend that very little is known of this inappreciable system and man. His book certainly gives a faithful outline, but it is a feeble shade compared with the actual figure. If you could be amused with any account of it from me, it will afford me delight to give you some account of it as I see it; but I do not wish to trouble you with it, nor would I furth take the trouble unless I was sure it would be gratifying to you.
          Do me the favor to assure Mr & Mrs M. Randolph of my most sincere respects. I am Dr Sir ever affecly yours
          Wm Duane
        